Citation Nr: 9930120	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-25 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from a November 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The veteran had recognized guerilla 
service from April 1, 1945 to September 26, 1945. 


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1961 of hypertensive 
heart disease and congestive heart failure.

2.  At the time of his death, the veteran was not service 
connected for any disabilities.

3.  A cardiovascular disorder was not present during service 
or within one year of separation from service.

4.  A disability of service origin did not cause, hasten, or 
substantially and materially contribute to the veteran's 
death.

5.  The appellant did not apply for accrued benefits within a 
one year period of the veteran's death.

CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 
(West 1991); 38 C.F.R. § 3.22, 3.307, 3.309 (1999).

2.  The requirements for entitlement to accrued benefits are 
not met.  38 U.S.C.A.§ 5121 (West 1991); 38 C.F.R. § 3.1000 
(1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death.

The appellant maintains that the cause of the veteran's 
death, hypertensive heart disease and congestive heart 
disease, is related to beriberi and malaria incurred during 
his service.  The initial inquiry before the Board, however, 
is whether the appellant has submitted a well-grounded claim 
as required by 38 U.S.C.A. § 5107(a) (West 1991).  The 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well grounded.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the appellant in developing 
the facts pertinent to her claim, and the claim must be 
denied.  Epps. v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 
1997).  Evidence submitted in support of a claim is accepted 
as true for purposes of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

A claimant is entitled to service connection for the cause of 
the veteran's death if a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312 (1999).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  Where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be found well grounded.  Caluza v. Brown, 7 Vet. App. 498, 
504 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A review of the evidence shows the appellant was married to 
the veteran in January 1944, prior to his recognized 
guerrilla service from April to September 1945.  According to 
a certified copy of the register of death, the veteran he 
died on December [redacted], 1961 of hypertensive heart disease and 
congestive heart failure.  The attending physician was Dr. 
Domingo H. Garcia.  At the time of the veteran's death, he 
had not established service connection for any disabilities.  

With respect to the medical evidence of record, the veteran's 
service medical records associated with his Philippine Army 
service, consisting of examination reports in April 1946 and 
processing affidavit the following month, are negative for 
any history or current findings related to hypertension or 
any cardiovascular abnormalities.  

In addition, the post service evidence includes a statement 
from the Dr. Paulino J. Garcia Memorial Research and Medical 
Center dated September 1996 certifying that, according to 
their records, the veteran was examined/treated at that 
institution from December 19, 1961 to December [redacted], 
1961, and that his final diagnoses included congestive heart 
failure, hypertensive heart disease, hypertension, and malignant 
anemia severe due to a bleeding external hemorrhoid.  

Furthermore, the evidence includes various statements by Dr. 
Jose T. Romero.  Specifically, a July 1997 statement 
certifies the veteran was under treatment from "1943-44-45 
inclusive" for diagnoses of malignant malaria, pneumonia, 
bronchial asthma, arteriosclerosis, influenza, myalgia, and 
malnutrition.  An April 1998 statement notes findings of 
cerebral malaria, bronchial asthma, congestive heart failure, 
arthritis, edema, mayo-malacia cordis, hepatitis, 
hypertension, and peptic ulcer without reference to dates of 
any pertinent treatment.  Lastly, in a January 1999 
affidavit, Dr. Romero stated that during the veteran's 
lifetime, particularly in 1958 to early 1961, the veteran had 
been under his treatment for chest pain with high blood 
pressure and cerebral malaria.  He also stated that he had 
attended to the veteran "a few months" before his death.  

With respect to the applicable law, as noted above, when a 
veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for Dependency and 
Indemnity Compensation benefits.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a) (1999).  Specifically, a service-connected 
disability is one that was contracted in the line of duty and 
was incurred in or aggravated during active service.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be presumed for malaria and cardiovascular disease, 
including hypertension, if it is manifested within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are devoid of any 
evidence showing that the veteran's cause of death, 
hypertensive heart disease and/or congestive heart failure, 
was incurred in or aggravated by his service, or became 
manifest within a one year period of his separation from 
service.  The Board acknowledges that the July 1997 statement 
by Dr. Romero indicates the veteran was treated from 1943 to 
1945 for various disorders, including malignant malaria and 
arteriosclerosis.  This report is sufficient to well ground 
the claim because it refers to cardiovascular disease in 
1945.  

In view of the requests by the RO for clinical records from 
Dr. Romero, the Board finds that VA has no further duty to 
assist in the development of the evidence and the case may be 
decided on the merits.  The clinical record from the 
veteran's terminal hospitalization was reportedly badly eaten 
by termites and the reported information was based on an 
admission report book.  In any event, there is no indication 
that such records, if available, would provide any helpful 
information to link the cause of the veteran's death to 
service.  

The veteran's death certificate does not indicate that 
malaria was implicated in his death.  Thus, even if the 
disease was present in 1945, it would not be a basis for 
service connection for the cause of the veteran's death.  
Further, the preponderance of the evidence is against a 
finding that heart disease, hypertension or congestive heart 
failure was present during the veteran's recognized service 
in 1945 or may be presumed to have been present during this 
period of service.  Despite his initial reference to 
treatment between 1943 and 1945 for various diseases, 
including arteriosclerosis, and a subsequent reports of 
congestive heart failure and hypertension at an unspecified 
date, Dr. Romero stated in a subsequent affidavit after a 
request by the RO for clinical records of treatment, that his 
treatment had been particularly in 1958 and thereafter.  He 
did not link the high blood pressure or other disease to 
service in this affidavit.  Additionally, and most 
persuasively, the medical history and examination reports in 
1946 in connection with the veteran's Philippine Army 
service, within a year after his recognized guerrilla 
service, disclose no pertinent abnormalities.  His 
cardiovascular system was normal.  This contemporaneous 
evidence substantially outweighs the general reference to 
arteriosclerosis in the 1943 to 1945 period and the 
nonspecific time references to congestive heart failure and 
hypertension on the other earlier reports from Dr. Romero.  

Additionally, the record contains various statements by the 
appellant, made in correspondence and during the June 1999 
appeal hearing before the undersigned member of the Board, 
indicating that she believed the cause of the veteran's 
death, hypertensive heart disease and congestive heart 
disease, was related to service incurred beriberi and 
malaria.  With respect to the appellant's assertions, the 
Board acknowledges the sincerity of these statements.  
However, as a layperson, the appellant is not qualified to 
express an opinion regarding the time of onset or medical 
causation of the disorder(s) leading to the veteran's death.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As 
it is the province of trained health care professionals to 
make judgments which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the appellant's lay opinion cannot 
be accepted as competent evidence that a disability incurred 
in or aggravated by service was either the principal cause of 
the veteran's death or a contributory cause of death.  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

Copies of various documents submitted at the hearing for 
initial consideration by the Board were previously of record 
or are not relevant to any material issue.  Undated medical 
notes referring to acute symptoms of malaria or bronchial 
asthma, for example, do not include any references to the 
veteran's period of recognized guerrilla service.  

Although presumptive service connection is also available for 
certain former prisoners of war who had beriberi heart 
disease, including ischemic heart disease, and who 
experienced localized edema during captivity, the veteran in 
this case was not a prisoner of war during his recognized 
service.  See 38 C.F.R. § 3.309(c) (1998).  Accordingly, the 
claim as to service connection for the cause of the veteran's 
death must be denied.

II.  Entitlement To Accrued Benefits.

In her July 1997 substantive appeal, the appellant 
essentially contends that she should be entitled to the 
payment of accrued benefits, without more explanation as to 
what type of accrued payments she was referring.  In this 
regard, the Board notes that there is nothing in the file to 
suggest that the veteran had been service connected for any 
disability prior to his death or that he had a claim for 
compensation pending at the time of his death.

Specifically, the applicable law states that, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits to which that individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of his death (hereinafter referred to as 
"accrued benefits") and due and unpaid for the period not to 
exceed two years, shall, upon the death of such individual be 
paid to the living person first listed as follows: (1) his 
spouse, (2) his children (in equal shares), (3) his dependent 
parents (in equal shares).  See 38 U.S.C.A. 5121; 38 C.F.R. 
3.1000(a).  By statute, entitlement to accrued benefits must 
be based on evidence in the file at the time or death or 
evidence, such as VA records, deemed to be of record at that 
time.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The Board 
also notes that an application for accrued benefits must be 
filed within 1 year after the date of death. 38 C.F.R. § 
3.1000(c).

After a review of the record, the Board finds that the record 
does not include any evidence showing that the veteran was 
entitled to VA benefits at the time of his death.  However, 
even assuming he was entitled to service connection for 
malaria, as arguably suggested by the April 1998 statement by 
Dr. Romero, the veteran died prior to December 1, 1962, the 
date the law allowing the grant of accrued benefits went into 
effect.  Thus, as the determination as to the cause of the 
veteran's death is not favorable, and no other basis for 
eligibility is demonstrated by the record given that he died 
prior to the date the law for accrued benefits went into 
effect, the claim for accrued benefits must be regarded as 
legally insufficient.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

